DETAILED ACTION
This action is in response to the application filed 4 September 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of receive an inquiry from a training system, wherein the inquiry comprises a request for assistance to perform a first operation of one or more operations for one or more industrial automation components [i.e. requesting information]; retrieve a training profile for the first operation from a database based on the inquiry, wherein the database comprises a plurality of training profiles associated with performing a plurality of operations for the one or more industrial automation components [i.e. retrieving information]; transmit the training profile to the training system, wherein the training system is configured to present image data, audio data, or both regarding the first operation based on the training profile [i.e. send the retrieved information]; receive variant feedback from the training system, wherein the variant feedback is provided to the training system during the presentation of the image data, audio data, or both regarding the first operation [i.e. receive additional information from the user]; generate an updated training profile based on the variant feedback [i.e. add additional information to existing information]. These limitations are a process that, under its broadest reasonable interpretation, covers the performance of the limitations in the human mind, for the purposes of  performing certain methods of organizing human activity1, but for the recitation of generic computer components. 	The claim elements encompass a user requesting information, retrieving the requested information, sending the requested information to the user, receive feedback about the information from the user, adding the feedback to the information and saving the information that includes the feedback. The mere nominal recitation of a non-transitory computer readable medium does not take the claim limitations out of the abstract idea groupings.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of store the updated training profile in the database, however this amounts to mere data storage, which is a form of insignificant extra-solution activity; and a non-transitory computer-readable medium, however this recited at a high level of generality, and merely automates the steps. Independent claim 10 recites the additional limitation of a processor, however this is also recited at a high level of generality, and merely automates the steps. Independent claim 16 recites the additional limitations of a training system configured to display content, a database, and a virtual expert system, however these are also recited at a high level of generality, and merely automates the steps. 	Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 9:
Claims 2 and 3 merely repeats the abstract processes described in claim 1;
Claim 4 merely recites an additional mental steps of comparing information and connecting users;
Claims 5 and 6 merely further describe the feedback sent by a user, and repeats the abstract processes described in claim 1;
Claims 7 and 8 merely further describe the inquiry data;
Claim 9 recites the additional mental step of replacing old information with new information. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a non-transitory computer readable medium, a processor, a training system configured to display content, a database, and a virtual expert system] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry2  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0027], and [0033]-[0037], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation3.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 7 – 11, 16, 17, and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Malek et al. (U.S. 2005/0171661, hereinafter Abdel), in view of Lam et al. (U.S. 2016/0253653). 

In respect to claim 1, Abdel discloses a non-transitory computer-readable medium comprising computer executable instructions that, when executed by at least one processor, are configured to cause the at least one processor to:
	receive an inquiry from a training system, wherein the inquiry comprises a request for assistance to perform a first operation of one or more operations (see at least [0026] ... Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein; see further [0056] Information sent from the portable unit 14 to the MDSC 20 includes problems with a locomotive, the current status of locomotive systems, repair requests, diagnostic information and video clips and still photographs. Locomotive problems may be observed directly by the technician or downloaded from the locomotive on-board monitoring system as previously discussed...).
	Abdel may not explicitly disclose wherein the inquiry comprises a request for assistance to perform a first operation of one or more operations for one or more industrial automation components. 
	Analogous art Lam discloses wherein the inquiry comprises a request for assistance to perform a first operation of one or more operations for one or more industrial automation components (see at least [0081]... Block 623 is shown for on-site personnel 101 to contact a remote support center 127 to provide remote maintenance assist. Block 625 is shown for head mounted device 121 to capture and stream video to remote maintenance server 119 in a host environment 125 as on-site personnel 101 is looking at a system under test (SUT) 103; see further [0084] The user list 703 is illustratively used to authenticate users for access of the HMD and server. The system configuration list 705 and the subsystem component configuration list 707 are configuration data to show their relationship and individual properties [i.e. one or more industrial automation components] , such as three-dimensional images 709, maintenance manual 723, maintenance video 725, and parameter type list 711...).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the industrial system of Lam with the inquiry comprises a request for assistance to perform a first operation of one or more operations in Abdel. 
Thus, the simple combination of one known element with another producing a predictable result of using the repair assistance system for any type of industrial or mechanical system, and since the type of the equipment that the operations would be performed upon would not functionally or structurally affect the request, the inquiry, or the non-transitory computer-readable medium, renders the claim obvious. 
	
	Abdel, as combined Lam, further discloses retrieve a training profile for the first operation from a database based on the inquiry, wherein the database comprises a plurality of training profiles associated with performing a plurality of operations for the one or more industrial automation components (see at least [0056] ... Information returned to the portable unit 14 from the customer center 24 and the MDSC 20 includes recommended repairs and relevant technical documentation required to perform the repairs as discussed in conjunction with FIG. 2. This information is displayed on the portable unit 14 to allow the technician to accurately and quickly repair the locomotive. The information displayed on the portable unit 14 includes a pictorial view of the locomotive and its constituent parts, repair steps, technical documentation relevant to the repair, and the tools necessary to perform the repair. Assembly diagrams and assembly instructions are also displayed. Multimedia information, such as video clips or audio instructions can also be transmitted to the portable unit 14 from the MDSC 20. In short, all information discussed in conjunction with FIG. 2 is immediately available to assist the technician with diagnosis, repairing and/or servicing of the locomotive);
	transmit the training profile to the training system, wherein the training system is configured to present image data, audio data, or both regarding the first operation based on the training profile (see at least [0056] .... This information is displayed on the portable unit 14 to allow the technician to accurately and quickly repair the locomotive. The information displayed on the portable unit 14 includes a pictorial view of the locomotive and its constituent parts, repair steps, technical documentation relevant to the repair, and the tools necessary to perform the repair. Assembly diagrams and assembly instructions are also displayed. Multimedia information, such as video clips or audio instructions can also be transmitted to the portable unit 14 from the MDSC 20. In short, all information discussed in conjunction with FIG. 2 is immediately available to assist the technician with diagnosis, repairing and/or servicing of the locomotive);
	receive variant feedback from the training system, wherein the variant feedback is provided to the training system during the presentation of the image data, audio data, or both regarding the first operation (see at least [0034] An expert repository 42 stores the repair recommendations authored at the MDSC 20. These recommendations include: suggested repairs based on operational and/or failure information extracted from the on-board monitoring system of the locomotive derived from symptoms reported by the repair technician, or planned maintenance actions, or field modifications or upgrades. The recommendation can include suggested trouble shooting actions to further refine the repair recommendation and links to appropriate repair instructions, schematics, wiring diagrams, parts catalogs, and trouble shooting guides to make the diagnosis and repair process easier. Diagnosis information can be returned to the MDSC 20 in real time via the portable unit 14 for further analysis in the development and refinement of a repair recommendation; see further [0063] Following (and during) implementation of the recommendation, processing returns to the step 160 where the browser collects feedback information from the technician 163 (i.e., the technician 163 enters certain feedback information after the repair is completed or while the repair is in process) and loads it into a feedback file 163. The feedback file is later collected at a step 164 by the portable unit server 141. The feedback data is placed on the feedback queue 152 and sent to the diagnosis and repair system 140 at a step 165. Within the diagnosis and repair system 140, the feedback files are placed in a feedback queue 166 and at a step 168 loaded into the locomotive history database 50. Information can also be transmitted to and stored in the recommendation database directly from the on-board monitor on the locomotive via the communications path 170. For instance, this communication path could include a satellite communications link 172, or alternatively, a land-based wired link such as the public switched telephone network or a cellular link; see further [0100], FIG. 11, and  [0120] FIG. 15 is a flow chart depicting certain operational features of the repair status subsystem 184. As discussed above, periodically the portable unit server 141 transfers feedback records to the repair status subsystem 184, specifically to the locomotive history database 50 thereof. These feedback records (i.e., data entry objects) are created by the technician in the portable unit 14 after each repair step is performed. At a step 360, the feedback queue 152 is checked to see whether any new feedback files are located there awaiting downloading. If no feedback files are available, processing continues from a decision step 364 back to the step 360. If feedback files are awaiting downloading, processing continues from the decision step 364 to a step 366 where the feedback files are first processed in search of error messages. A version error from the portable unit server 141 is one type of error that might be encountered. This error message, which is generated at the step 272 in FIG. 11, indicates that an older version of a recommendation was already active when the newer version was transferred to the portable unit server 141. When such an error entry is found in the feedback file, the system notifies the repair expert at the monitoring and diagnostic service center 22. Another error message, a general version error, is triggered when the recommendation feedback is not based on the latest version of the recommendation. This error is basically the same as the previously discussed error, but may not be caught until feedback data is actually returned from the portable unit server 141 and analyzed. Again, when this error is discovered, notification is sent to the monitoring and diagnostic service center 22. Lastly, an incomplete error signifies that the repair data indicates completion of the repair, however, mandatory feedback data has not been provided. Again, an error message is sent to the monitoring and diagnostic service center 22. In other embodiments, other errors can be defined and detected dependent upon the needs of the repair experts at the monitoring and diagnostic service center. The identification of these errors is determined at a decision step 368. If errors are found, processing moves to a step 370 where the monitoring and diagnostic service center 22 is notified; see further [0126] The portable unit 14 displays the repair instructions to the technician and collects the feedback of the repair event. Included among the functions of the portable unit 14 are: providing a log in and log out interface with the portable unit server 141, displaying repair instructions and supporting information, updating the repair feedback file when a repair action is completed and erasing all repair specific directory files when a repair is halted or completed ( on command from the portable unit server 141)...) ;
	generate an updated training profile based on the variant feedback; and 	store the updated training profile in the database (see at least [0026] ... Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein. Problem resolution suggestions and repair actions can be created prior to access by the repair technician or they can be authored in real time by experts at the monitoring and diagnostic service center 20 and immediately transmitted to the portable unit 14. The repair technician can also provide visual information back to the monitoring and diagnostic center 20 (over an Internet connection, for example) using a camera attached to the portable unit 14. Still or video images can be provided by such a camera. The video information may also be accompanied by live audio information (as spoken by the technician), thereby allowing the technician to communicate with personnel at the monitoring and diagnostic service center 20 to confer about a particular problem or repair action. ...The portable unit 14 and its visual interface replace the prior art paper-based information, thereby simplifying and expediting the repair process. Upon completion of the repair, the portable unit 14 generates a feedback report describing the nature of the problem and the repair actions taken. This report is sent to the monitoring
and diagnostic service center 20, where it will be included with the repair history for that locomotive [i.e. generate an updated training profile based on the variant feedback]; see further [0075] ... If the technical documentation is not satisfactory, the repair expert can edit the technical documentation search criteria as shown at a step 238, so that additional technical documentation can be retrieved. To this point, the process of FIG. 10 preserves the data entry object mapping that was defined at the step 204 in FIG. 9. If, however, the repair expert adds any steps to the repair recommendation, he will be prompted to map data entry objects to the new steps. This also occurs at the step 236)).

In respect to claim 2, the combined invention of Abdel and Lam disclose the non-transitory computer-readable medium of claim 1 (see Id.), Abdel further disclosing wherein the computer-executable instructions, when executed by the at least one processor, are configured to cause the at least one processor to: receive an additional inquiry from the training system, wherein the additional inquiry comprises an additional request for assistance to perform the first operation of the one or more operations for the one or more industrial automation components4 (see at least [0026] ... Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein; see further [0056] Information sent from the portable unit 14 to the MDSC 20 includes problems with a locomotive, the current status of locomotive systems, repair requests, diagnostic information and video clips and still photographs. Locomotive problems may be observed directly by the technician or downloaded from the locomotive on-board monitoring system as previously discussed...); 
	retrieve the updated training profile from the database based on the inquiry; and transmit the updated training profile to the training system (see at least [0026] ... Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein. Problem resolution suggestions and repair actions can be created prior to access by the repair technician or they can be authored in real time by experts at the monitoring and diagnostic service center 20 and immediately transmitted to the portable unit 14. The repair technician can also provide visual information back to the monitoring and diagnostic center 20 (over an Internet connection, for example) using a camera attached to the portable unit 14. Still or video images can be provided by such a camera. The video information may also be accompanied by live audio information (as spoken by the technician), thereby allowing the technician to communicate with personnel at the monitoring and diagnostic service center 20 to confer about a particular problem or repair action...The portable unit 14 and its visual interface replace the prior art paper-based information, thereby simplifying and expediting the repair process. Upon completion of the repair, the portable unit 14 generates a feedback report describing the nature of the problem and the repair actions taken. This report is sent to the monitoring and diagnostic service center 20, where it will be included with the repair history for that locomotive).

In respect to claim 3, the combined invention of Abdel and Lam disclose the non-transitory computer-readable medium of claim 1 (see Id.), wherein the computer-executable instructions, when executed by the at least one processor, are configured to cause the at least one processor to: receive an additional inquiry from the training system, wherein the additional inquiry comprises an additional request for assistance to perform a second operation of one or more operations for the one or more industrial automation components; retrieve an additional training profile for the second operation from the database based on the additional inquiry; and transmit the additional training profile to the training system5 (see rejection of claim 1, noting that this is merely repeating the same steps for another operation,  claim 3 being rejected using the same rationale).

In respect to claim 7, the combined invention of Abdel and Lam disclose the non-transitory computer-readable medium of claim 1 (see Id.), Abdel further disclosing wherein the inquiry is associated with a subject matter, a type of task, or both, and wherein the training profile corresponds to the subject matter, the type of task, or both (see at least [0026] ... Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein; see further [0056] Information sent from the portable unit 14 to the MDSC 20 includes problems with a locomotive, the current status of locomotive systems, repair requests, diagnostic information and video clips and still photographs. Locomotive problems may be observed directly by the technician or downloaded from the locomotive on-board monitoring system as previously discussed...)..

In respect to claim 8, the combined invention of Abdel and Lam disclose the non-transitory computer-readable medium of claim 1 (see Id.), Lam further disclosing wherein the one or more industrial automation components comprise a controller, a drive, a motor, a sensor, a conveyor, an input/output module, a motor control center, a human machine interface, a user interface, contactors, a starter, a relay, a protection device, a switchgear, a compressor, a network switch, a scanner, a gauge, a valve, a flow meter, or any combination thereof6 (see at least  [0084] The user list 703 is illustratively used to authenticate users for access of the HMD and server. The system configuration list 705 and the subsystem component configuration list 707 are configuration data to show their relationship and individual properties, such as three-dimensional images 709, maintenance manual 723, maintenance video 725, and parameter type list 711. The operational environment list 713 contains environment data that helps construct the environment setting revolving around the system ( cold vs hot, dry vs moist, etc.) The sensor data 715 contains the actual data value over time (i.e. 80 degree F.) for each of the parameter or environment setting. The system health status list 717 contains the calculated system health value as computed by the prognostics and health management (PHM) software to show when the system may fail (e.g., remaining useful life has 10,000 hours remaining) and what data drives that conclusion (e.g., power supply voltage values drop an average of 0.1 every 1,000 hours of operational use). The captured video 719 and the captured images 721 are the data captured by the HMD camera 309).

In respect to claim 9, the combined invention of Abdel and Lam disclose the non-transitory computer-readable medium of claim 1 (see Id.), Abdel further disclosing wherein the updated training profile replaces the training profile for the first operation (see at least [0077] At a step 242, the repair status subsystem 184 is triggered and an entry is created in the locomotive history database SO for the instantiated recommendation. If an entry bad previously been created for this specific recommendation number, then a new entry is created with a unique revision number. In one embodiment, the unique revision number can be derived from the date and time of the instantiation. At a step 244, the recommendation is compiled. This function, carried out within the recommendation authoring subsystem 182, involves pulling together all the repair steps, web pages, technical documents, and data entry items for the recommendation and placing them in the recommendation queue 146 (see FIG. 7) for retrieval by the portable unit server 141. The step 244 involves many processes including the following. A top level web page is generated for the recommendation. The top level page contains the case number, railroad case number (if one is assigned), date of the recommendation, due date for the repair, locomotive road number, service yard or service shop where the repair is to be performed, and a brief overview of the repair. A web page listing all of the repair steps is also generated. As appropriate, each step is linked to one or more data entry objects for collecting the feedback data associated with that step. These data collection objects will prompt the technician to enter data pertaining to each repair step as the repair proceeds. If the repair status subsystem 184 already contains information about the repair, because the repair was partially completed and reported in a prior session, the data entry objects already in the repair status subsystem 184 will appear as the initial values in the data collection objects).

Claims 10 and 11 recite a method performing similar limitations to those found in claims 1 – 3 and 7 – 9, and are rejected using the same rationale. 

In respect to claim 16, Abdel discloses a system, comprising:
	a training system configured to display content to a field user ( [0024] Repair, maintenance, and diagnostic information is exchanged between the portable unit 14 and a monitoring and diagnostic service center 20 (MDSC) via the railroad service shop 16. Parts information is exchanged between the portable unit 14 and a parts requisition center 22. Finally, contractual information, such as warranty information, is exchanged with a customer center 24. Generally, the parts requisition center 22, the customer center 24, and the MDSC 20 are located remote from the service shop 16 and the service yard 13. The requisition center 22, the customer center 24, the MDSC 20, and the service shop 16 may be linked via a global information network, such as the Internet and the World Wide Web, via an intranet or by point-to-point communications system, examples of which are discussed above. Because the Internet provides the ability to communicate data and information in a multimedia format, it is especially useful for communicating and displaying the large amount of data associated with the repair, maintenance and diagnosis of the locomotive 12.7);
	a database configured to store a plurality of training profiles associated with performing one or more operations for one or more industrial automation components (see at least FIG. 2 and [0031]-[0038], noting database 50); and
	a virtual expert system configured to communicatively couple to the training system and the database (see at least FIGS. 7 and 8, noting 140 and 142; [0061] and [0069]... A user display 187 is responsive to the recommendation authoring subsystem 182 for use by the repair expert 142 in formulating the repair recommendation) , wherein the virtual expert system is configured to:
	receive an inquiry from the training system, wherein the inquiry comprises a request for assistance to perform a first operation of the one or more operations (see at least [0026] ... Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein; see further [0056] Information sent from the portable unit 14 to the MDSC 20 includes problems with a locomotive, the current status of locomotive systems, repair requests, diagnostic information and video clips and still photographs. Locomotive problems may be observed directly by the technician or downloaded from the locomotive on-board monitoring system as previously discussed...).
	While Abdel discloses that still or video images can be provided by such a camera. The video information may also be accompanied by live audio information (as spoken by the technician), thereby allowing the technician to communicate with personnel at the monitoring and diagnostic service center 20
to confer about a particular problem or repair action (see at least [0026]), it may not explicitly disclose receive data associated with a real world surrounding of the field user, wherein the data comprises image data, geographic location data, biofeedback data, environmental data, or any combination thereof. 
	
	Analogous art Lam discloses receive data associated with a real world surrounding of the field user, wherein the data comprises image data, geographic location data, biofeedback data, environmental data, or any combination thereof ( (0081] Block 617 is shown for user 101 at host environment 125 to use head mounted device 121 to capture video and image of a plurality of systems under test 103... Block 625 is shown for head mounted device 121 to capture and stream video to remote maintenance server 119 in a host environment 125 as on-site personnel 101 is looking at a system under test (SUT) 103)).
	It would have been obvious to one of ordinary skill in the art to include in the feedback including pictures / video of Abdel the data transmitted from the head mounted device as taught by Lam since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of transmitting any relevant and available feedback data. 

	Abdel, as combined with Lam, further discloses 	transmit an indication of the inquiry and the data to a remote expert system (see at least [0026] Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein. Problem resolution suggestions and repair actions can be created prior to access by the repair technician or they can be authored in real time by experts at the monitoring and diagnostic service center 20 and immediately transmitted to the portable unit 14. The repair technician can also provide visual information back to the monitoring and diagnostic center 20 (over an Internet connection, for example) using a camera attached to the portable unit 14.; see further [0056] Information sent from the portable unit 14 to the MDSC 20 includes problems with a locomotive, the current status of locomotive systems, repair requests, diagnostic information and video clips and still photographs. Locomotive problems may be observed directly by the technician or downloaded from the locomotive on-board monitoring system as previously discussed...);
	receive remote expert feedback data regarding the inquiry from the remote expert system; generate a training profile for the first operation based on the remote expert feedback data and the data; and store the training profile in the database, wherein the training profile is associated with the inquiry (see at least [0026] ... Repair experts at the monitoring and diagnostic service center 20 can also provide individualized assistance to the technician via the portable unit 14, using an instant messaging feature incorporated therein. Problem resolution suggestions and repair actions can be created prior to access by the repair technician or they can be authored in real time by experts at the monitoring and diagnostic service center 20 and immediately transmitted to the portable unit 14 [i.e. receive remote expert feedback data regarding the inquiry from the remote expert system]. The repair technician can also provide visual information back to the monitoring and diagnostic center 20 (over an Internet connection, for example) using a camera attached to the portable unit 14. Still or video images can be provided by such a camera. The video information may also be accompanied by live audio information (as spoken by the technician), thereby allowing the technician to communicate with personnel at the monitoring and diagnostic service center 20 to confer about a particular problem or repair action. In those cases where the locomotive components include a bar code for encoding certain features or characteristics of the component, a bar code reader attached to the portable unit 14 can be used to decode the bar code information and transmit the decoded information (or the bar code itself) to the monitoring and diagnostic service center 20 over the communication links previously described. The portable unit 14 and its visual interface replace the prior art paper-based information, thereby simplifying and expediting the repair process. Upon completion of the repair, the portable unit 14 generates a feedback report describing the nature of the problem and the repair actions taken. This report is sent to the monitoring and diagnostic service center 20, where it will be included with the repair history for that locomotive [i.e. generate a training profile for the first operation based on the remote expert feedback data and the data; and store the training profile in the database, wherein the training profile is associated with the inquiry]; see further  [0075] FIG. 10 illustrates the process of instantiating a specific repair recommendation from the general repair recommendation created in FIG. 9. At a step 220, a repair step is chosen from the expert repository 42 as an initial step. At a step 224, unique locomotive information is entered so that the general repair can be instantiated. This unique information is the locomotive road number or another unique locomotive designator. At a decision step 226, the expert user reviews the instantiated recommendation. If additional repair steps, data entry items (i.e. feedback items from the technician) or documentation is needed, processing loops back to the step 220 via a step 228, where processing allows the creation of new repair steps and the addition of data entry items and technical documentation. If the repair expert determines that the existing repair steps are sufficient for the specifically-identified locomotive, processing moves from the decision step 226 to a step 230 where the technical documents and data entry objects that will accompany the recommendation are reviewed by the repair expert. The technical documents are shown generally by reference character 232. The data entry objects are retrieved from the data entry object library 206. From the step 230, processing moves to a decision step 234 for determining whether the technical documentation and data entry objects are sufficient. If the data entry objects are not satisfactory the repair expert can edit the data entry objects as shown by a step 236. If the technical documentation is not satisfactory, the repair expert can edit the technical documentation search criteria as shown at a step 238, so that additional technical documentation can be retrieved. To this point, the process of FIG. 10 preserves the data entry object mapping that was defined at
the step 204 in FIG. 9. If, however, the repair expert adds any steps to the repair recommendation, he will be prompted to map data entry objects to the new steps. This also occurs at the step 236).

In respect to claim 17, the combined invention of Abdel and Lam disclose the system of claim 16 (see Id.), wherein the virtual expert system is configured receive an additional inquiry from the training system, wherein the additional inquiry comprises an additional request for assistance to perform the first operation of the one or more operations; retrieve the training profile of the plurality of training profiles from the database based at least in part on the additional inquiry; transmit the training profile to the training system to present training content of the training profile to the field user; receive user feedback data indicative of a variant response to the training profile presented to the field user; determine an adjustment to the training profile based at least in part on the user feedback data; generate an updated training profile based on the adjustment; and store the updated training profile in the database (see rejections of claim 1 and 2, claim 17 being rejected using the same rationale).

In respect to claim 20, the combined invention of Abdel and Lam disclose the system of claim 16 (see Id.), wherein the image data comprises a gaze of the field user, an orientation of the field user, a gesture made by the field user, or any combination thereof (see at least [0081] ... Block 625 is shown for head mounted device 121 to capture and stream video to remote maintenance server 119 in a host environment 125 as on-site personnel 101 is looking at a system under test (SUT) 103).


Allowable Subject Matter
Claims 4 – 6, 12 – 15, 18, and 19  would be allowable if the independent claims were rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action,  and if the allowable claims were rewritten to include all of the limitations of the base claim and any intervening claims.
	The closest prior art of record includes Abdel-Malek et al. (U.S. 2005/0171661), and Lam et al. (U.S. 2016/0253653).
	However, the closest prior art of record, either alone or in combination, does not disclose or render obvious the limitations of determine the database does not comprise a relevant training profile for the second operation; and communicatively couple to a remote expert system in response to determining the database does not comprise the relevant training profile, as recited in claim 4 (from which claims 5 and 6 depend); a verification step in the additional training profile based on the remote expert feedback data, wherein the verification step comprises baseline data indicative of a completed action associated with the second operation, as recited in claim 12 (from which claims 13 – 15 depend); or receive feedback data indicative of suspending generation of training content for a section of the training profile and suspend generating the training content for the section of the training profile in response to receiving the feedback data, as recited in claim 18 (from which claim 19 depends). 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Rathod; Yogesh Chunilal (US 20110276396), which discloses a system and method for dynamically monitoring, recording, processing, attaching dynamic, contextual and accessible active links and presenting of physical or digital activities, actions, locations, logs, life stream, behavior and status;
Adams; Robert J. (US 20150244903) which discloses a head-mounted systems and methods for providing inspection, evaluation or assessment of an event or location;
Dusik; Matej et al. (US 20150146007), which discloses a maintenance assistant system;
Connolly; Paul et al. (US 9684903), which discloses an expert collaboration system and method;
Licht; Yehoshua Zvi et al. (US 20180204383), which discloses virtual reality maintenance and repair;
Mullins; Brian	 (US 20170206419), which discloses a visualization of physical characteristics in augmented reality;
Mokady; Ran et al.	(US 10887764), which discloses audio verification;
Arslan; Mustafa Levent et al.	(US 20200135041), which discloses an interactive and automated training system using real interactions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g. MPEP 2106.04 II. B:  An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108; see further MPEP 2106.04(a)(2) III.
        2 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        3 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        4 Noting that “additional inquiry” from the training system is not explicitly, or implicitly, explained in Applicant’s specification.  The closest recitation appears in paragraph [0068], which states “Thus, the updated training profile may be retrieved and presented to the field user 53 via the training system 52, and the field user 53 may no longer provide feedback indicative of the variant response to the updated training profile”, however that is not the same as an “additional inquiry compris[ing] an additional request for assistance to perform the first operation” as claimed. 
        5 See footnote 1 regarding “additional inquiry”; further noting that the claimed  “a second operation” is not defined nor discussed in Applicant’s specification. 
        6 Noting that the type of industrial automation component would not affect the ‘non-transitory medium’, nor would it have an effect on the step of  receiv[ing] an inquiry from a training system, as the receiving would be performed regardless of the type of component the inquiry regarding assistance comprised. 
        
        7 See Applicant’s specification, e.g. [0027] “Turning to the drawings, FIG. I is a schematic of an embodiment of a training network 50 that may be used to provide instructions to perform different tasks. The training network 50 may include a training system 52, which may be utilized by a field user 53. For instance, the training system 52 may include a headset 54 or other wearable device, a tablet 56, a mobile phone 58, another suitable device, or any  combination thereof”.